Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action regarding Application Ser. No. 15/538,401 filed 06/21/2017 is in response to Applicant’s after-final response filed 01/08/2021. Applicant’s response has been given full consideration. 
Claims 1-2, 4-8 are currently pending in this application and all claims are under full consideration. This application is in condition for allowance. 
Allowed Claims
Claims 1-2, 4-8 are allowed over prior art of record. 
Reason for Allowance
The following is an examiner’s statement of reason for allowance. 
The instant invention is directed towards a positive electrode active material for a lithium secondary battery comprising of primary particles aggregated into secondary particles capable of being doped and undoped with lithium ions, having an α-NaFeO2 crystal structure and a chemical formula Li[Lix(NiaCobMncMd)1-x]O2, wherein  0≤x≤0.1; 0.7<a<1; 0<b<0.2; 0≤c<0.2, 0<d<0.1, a+b+c+d=1, M is at least one element selected from the elements Al, Zr, Ca, Sc, V, Cr, Cu, Zn, Ga, Ge, Sr, Y, Zr, Nb, Mo, Tc, Ru, Rh, Pd, Ag, Cd, In, and Sn, and crystallite size α/crystallite size β ratio (α/β) of 1.60 or more to 2.40 or less, α is within a peak region 2θ=18.7±1º and β is within peak region 2θ=44.4±1º, determined by powder X-ray diffraction measurement using Cu-Kα radiation, the size of α is in the range 400 Å to 900Å. The invention is also directed to a positive 
The closest prior art is considered to be Ishizaki et al. (U.S. PG Publication 2015/0249248) and Dobbs et al. (U.S. PG Publication 2009/0212267). 
Ishizaki discloses a cathode active material for lithium secondary battery represented by the chemical formula LixNi1-y-a-bCoyM1aM2bO2 where x, y, a and b are represented by 1.00≤x≤1.10; 0<y≤0.25; 0<a≤0.25; and 0≤b≤0.10; M1 is selected from Al and Mg, and M2 from Zr and Mg. Ishizaki, however, does not disclose the compound has α-NaFeO2 type crystal structure, and further does not disclose the limitation crystallite size α/crystallite size β ratio (α/β) of 1.60 or more to 2.40 or less, wherein the crystallite size α is within a peak region of 2θ = 18.7 ± 1° and the crystallite size β is within a peak region of 2θ = 44.4 ±1°, each determined by a powder X-ray diffraction measurement using Cu-Kα radiation, and wherein the crystallite size a is in a range of 400Å to 900 Å.
Dobbs, however, does not disclose the compound has α-NaFeO2 type crystal structure, and further does not disclose the limitation crystallite size α/crystallite size β ratio (α/β) of 1.60 or more to 2.40 or less, wherein the crystallite size α is within a peak region of 2θ = 18.7 ± 1° and the crystallite size β is within a peak region of 2θ = 44.4 ±1°, each determined by a powder X-ray diffraction measurement using Cu-Kα radiation, and wherein the crystallite size a is in a range of 400Å to 900 Å.
The pertinent reference of the prior art of record, singly or combined, fail to teach all the limitations of the claimed invention. New search of the prior art was conducted but failed to Claims 1-2, 4-8 are allowed over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reason for Allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR M KEKIA whose telephone number is (571)270-5918.  The examiner can normally be reached on 9:00am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CYNTHIA KELLY can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 






/OMAR M KEKIA/Examiner, Art Unit 1722             

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722